Per Curiam:
We think the trial court committed error in refusing to charge the jury, at the request .of the defendant, that evidence of good character may, of itself, create a reasonable doubt when without it none would exist; in refusing to charge the jury might in the exercise of sound judgment give the defendant the benefit of good character no matter how conclusive the other testimony might appear to be; in refusing to charge the jury that the district attorney had the right to produce witnesses to show the bad character of the defendant after witnesses to his good character had given them testimony; that the errors so committed were prejudicial and require a reversal. All concur. Judgment of conviction reversed and a new trial granted.